DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “the plurality of element”. This should read “the plurality of elements”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with functional and indefinite language.  A few examples of indefinite language follow below. This listing should not be considered to be an exhaustive list and applicant's cooperation is required to review the file to ensure the claims are in proper form, including [dependency, antecedence, grammar, etc.].
The manner in which “the condition” is used throughout the claims is confusing. It is unclear if each element has the same condition or if there are different conditions. 
Claim 1 recites “the element” in lines 6 and 8. It is unclear which element of the plurality of elements is being referred to. It has been interpreted as just one of the plurality of elements. Claim 1 then recites “the condition” in line 9. It is unclear if the condition is intended to be the same condition or different conditions depending on the element from the plurality of elements. 
Claims 2-15 are rejected due to their dependency on claim 1. 
Claim 2 recites “the condition is less likely to be satisfied for the first element among the plurality of elements”. This is unclear because claim 1 indicates the condition is set for a first element, so how can it be less likely satisfied when it is for that particular element, and also as compared to what? Claim 2 has not been examined as the examiner cannot think of a logical manner in which to interpret this claim. The examiner notes that once the 112b issue is addressed, the examiner reserves the right to apply prior art.
Claim 3 recites “the condition” for the first element. It is unclear how this condition has more requirements when it is specifically recited as “for a first element” in claim 1. Also, more requirements as compared to what?  Claim 3 has not been examined as the examiner cannot think of a logical manner in which to interpret this claim. The examiner notes that once the 112b issue is addressed, the examiner reserves the right to apply prior art.
Claim 5 states that “the LED function for a longer duration of time when the condition is satisfied”. First, it is unclear which condition applicant is referring to. Second, a longer duration of time compared to what?
Claim 7 is dependent from 6 such that it is unclear if the set light emission colors in claim 7 are the same as those in claim 6. Similarly claims 8 and 9 recite “a light emission color” making it unclear if the colors recited in claims 6-9 are different.
Claims 8 and 10 are unclear since it is not clear what “warm” and “cold” colors are. 
Claim 10 recites “an element” in line 2. It is unclear if this is in addition to the plurality of elements recited in claim 1. 
Claim 13 recites “the function”. There is a lack of antecedent basis for this claimed limitation.
Claims 18 and 19 both refer to “a threshold set concerning each element” and then subsequently refer to “the condition set…has a highest threshold”. It is unclear if both the detected/estimated capacity and the conditions have thresholds or if applicant intended to recite that the threshold set has a highest threshold. For purposes of examination it has been interpreted as the latter.
Claims 16, 18 and 19 recite “the element”. It is unclear which element of the plurality of elements is being referred to. It has been interpreted as just one of the plurality of elements. Claim 16, 18 and 19 then recite “the condition”. It is unclear if the condition is intended to be the same condition or different conditions depending on the element from the plurality of elements. 
Claim 17 is rejected due to its dependency on claim 16. 
Claim 20 is rejected due to its dependency on claim 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2016/0325055 A1) in view of Xiang (WO 2016/101248) translation.
Regarding claims 1 and 16, Cameron discloses:
An inhaler device and method (900 including 300 as set forth in [0092]) comprising: 
a plurality of elements (202a, 202b, 206a, 206b + batteries [0079] + atomizer as per [0081]) configured to consume an accumulated capacity (capacity of the containers 202a 202b cartridges 206a 206b; [0082]; [0079]; fluid from reservoir as per [0081]) to contribute to generation of aerosol [0082];
a light emitting diode (LED) configured to output a notification to an inhaler of the aerosol [0071]; and
circuitry (102).
While Cameron does state there is a display that can provide an amount of vaporizable material remaining in one or more containers, battery remaining, etc… [0093] (figure 10), and that the vaporizer can vaporize in different proportions [0082] (An example of a proportion is disclosed in [0049] (one part liquid A and two parts liquid B) such that there would be a first element of the plurality of elements that has a highest rate of consuming (in this case, liquid B) the accumulated capacity to contribute to the generation of the aerosol, Cameron does not explicitly disclose circuitry (102) configured to cause, concerning each element among the plurality of elements, the LED to function when a condition set concerning the element including a requirement that a detected or estimated capacity is equal to or smaller than a threshold set concerning the element is satisfied, wherein
the condition set for a first element of the plurality of elements that has a highest rate of consuming the accumulated capacity to contribute to the generation of the aerosol has a highest threshold among the plurality of elements.
The examiner emphasizes that Cameron discloses the vaporizer can vaporize in different proportions as per [0082]. An example of a proportion is disclosed in [0049] (one part liquid A and two parts liquid B). 
Xiang teaches an electronic cigarette [0001] and thus is analogous art. Xiang teaches that it is known notify the user when a condition set concerning an element (concerning the reservoir of e-liquid [0055]) including a requirement that a detected or estimated capacity is equal to or smaller than a threshold (first preset value) set concerning the element is satisfied [0077]-[0079] [0083]. Thus Xiang is teaching this concept for each of Cameron’s reservoirs (202a, 202b, 206a, 206b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included notifying the user when a condition set concerning the element including a requirement that a detected or estimated capacity is equal to or smaller than a threshold set concerning the element is satisfied as taught by Xiang for the benefit of ensuring the user does not draw in burnt odor [0055] thus ensuring there is sufficient liquid for inhalation.
While Xiang does not explicitly state that the condition set for a first element of the plurality of elements that has a highest rate of consuming the accumulated capacity to contribute to the generation of the aerosol has a highest threshold among the plurality of elements, Xiang discloses that the invention is to ensure that the user does not draw burnt odor [0055]. Thus it would make sense for the reservoir that consumes the accumulated capacity at the highest rate (Cameron’s reservoir that contains liquid B) to have the higher threshold to ensure that the user is not drawing in burnt odor as more is drawn per draw (2 parts as opposed to 1). Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention such that the condition set for a first element of the plurality of elements that has a highest rate of consuming the accumulated capacity to contribute to the generation of the aerosol has a highest threshold (as more is drawn per inhalation) among the plurality of elements as taught by Xiang such that the user does not draw burnt odor. The examiner notes that Xiang [0076] also states this value is non-limiting. There are a finite number of identified, predictable potential solutions to use for thresholds. Thus it would have been obvious that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Thus it is the examiner’s position that the claims are obvious because it would have been obvious to try a higher threshold for the first element of the plurality of elements that has a highest rate of consuming the accumulated capacity to contribute to the generation of the aerosol with a reasonable expectation of success. The examiner notes the reservoir with the highest rate of consuming must either have the lowest, the highest or equal thresholds as compared to the second.

Further, while Cameron as modified by Xiang does not explicitly disclose the user is notified via the LED functioning when the condition occurs, Cameron teaches it is known to notify the user using LEDs as per [0071]. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have notified the user with an LED as taught by Cameron as this is a known method of presenting information to the user [0071]. 

Regarding claim 4, Cameron as modified discloses the claimed invention of claim 1 substantially as claimed. As modified by Xiang, further discloses wherein the circuitry is configured to acquire a request for the generation of the aerosol [0077] and the condition set for the first element includes detection of the request (as described in [0077]-[0079] of Xiang).

Regarding claim 5, Cameron as modified discloses the claimed invention of claim 1 substantially as claimed. As modified by Xiang, further discloses the circuitry configured to cause, concerning the first element, the LED function for a longer duration (interpreted as any duration) of time when the condition is satisfied (as set forth in [0079] of Xiang).

Regarding claims 6-10, Cameron as modified discloses the claimed invention of claim 1 substantially as claimed. As modified by Xiang Cameron further discloses notifying the user with an LED (see last paragraph of claim 1). While not explicit that the circuitry is configured to set different light emission colors of the LED for the respective plurality of elements, to set light emission colors of the LED for the respective plurality of elements based on the rate at which the respective plurality of elements consume the accumulated capacity to contribute to the generation of the aerosol, to set a light emission color of the LED to a cold color for the first element, the circuitry being configured to control, concerning the first element, the LED such that a light emission color of the LED is the same when the condition is satisfied and when the aerosol is being generated, and the circuity configured to set concerning an element having a lowest rate of consuming the accumulated capacity to contribute to the generation of the aerosol among the plurality of elements, a light emission color of the LED to a warm color, Cameron does disclose that LEDs can be of various colors to provide visual information to the user [0071]. At the time of the invention there was a recognized problem or need in the art to communicate information to the user of the device. As previously mentioned, Cameron does disclose that LEDs can be of various colors to provide visual information to the user [0071]. There are a finite number of identified, predictable potential solutions to use LED colors to communicate the information to the user of the device. Thus it would have been obvious that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Thus it is the examiner’s position that the claims are obvious because it would have been obvious to try different color combinations of LEDs with a reasonable expectation of success.

Regarding claim 11, Cameron as modified discloses the claimed invention of claim 1 substantially as claimed. Cameron as modified by Xiang does not explicitly disclose the capacity of at least one element among the plurality of elements is detected or estimated by a method different from a method of detecting or estimating the capacity of at least one other element among the plurality of elements. However, Xiang discloses another method of detecting or estimating capacity [0095]. Thus it would have been obvious to one of ordinary skill in the art to have modified Cameron/Xiang to include a secondary method of detecting or estimating capacity as taught by Xiang for the benefit of redundancy. This ensures the user is not inhaling burnt odors as set forth in [0073] [0091].

Regarding claim 12, Cameron as modified discloses the claimed invention of claim 1 substantially as claimed. Cameron as modified by Xiang further discloses the capacities of at least two elements among the plurality of elements are detected or estimated by a same method (as set forth by Xiang in [0078]-[0079]).

Regarding claim 13, Cameron as modified discloses the claimed invention of claim 1 substantially as claimed. Cameron further discloses wherein the circuitry is configured to suspend the function of the LED when at least one of the elements is detached. Cameron discloses a power supply for the vaporization device being only batteries [0043] and batteries are one of the plurality of elements as set forth in claim 1. The examiner takes official notice that LEDs require a power supply. Thus when the batteries are detached, no power is being supplied to the LEDs such that the function of the LED is suspended.

Regarding claim 14, Cameron as modified discloses the claimed invention of claim 1 substantially as claimed. Cameron further discloses the plurality of elements include at least an atomizer [0081] and a reservoir (202a, 202b, 206a, 206b)  for holding liquid that is atomized by the atomizer to generate the aerosol [0081]. 

Regarding claim 15, Cameron as modified discloses the claimed invention of claim 14 substantially as claimed. Cameron as modified by Xiang further discloses the accumulated capacity being a remaining amount of liquid held in the reservoir (as set forth by Xiang in [0076]-[0079]).

Regarding claim 17, Cameron as modified discloses the claimed invention of claim 16 substantially as claimed. Cameron further discloses a non-transitory medium including computer program instructions, which when executed by circuitry of the inhaler device cause the inhaler device to perform the method recited in claim 16 [0044]. “Either or both of the RAM or the long-term memory can comprise a non-transitory computer-readable medium storing program instructions that, when executed by the processor 102, cause the vapor device 100 to perform all or part of one or more methods and/or operations described herein.”

Regarding claims 18 and 19, Cameron discloses:
An inhaler device and method (900 including 300 as set forth in [0092]) comprising: 
a plurality of elements (202a, 202b, 206a, 206b + batteries [0079] + atomizer as per [0081]) configured to consume an accumulated capacity (capacity of the containers 202a 202b cartridges 206a 206b; [0082]; [0079]) to contribute to generation of aerosol [0082];
a light emitting diode (LED) configured to output a notification to an inhaler of the aerosol [0071]; and
circuitry (102).
While Cameron does state there is a display that can provide an amount of vaporizable material remaining in one or more containers, battery remaining, etc… [0093] (figure 10), and that the vaporizer can vaporize in different proportions [0082] (An example of a proportion is disclosed in [0049] (one part liquid A and two parts liquid B) such that there would be a first element of the plurality of elements that has a highest rate of consuming (in this case, liquid B) the accumulated capacity to contribute to the generation of the aerosol, Cameron does not explicitly disclose circuitry (102) configured to cause, concerning each element among the plurality of elements, the LED to function when a detected or estimated capacity is equal to or smaller than a threshold set concerning the element and a condition set concerning the element is satisfied, wherein
the condition (this has been interpreted as “the threshold” set for a first element of the plurality of elements that has a highest rate of consuming the accumulated capacity to contribute to the generation of the aerosol has a highest threshold among the plurality of elements.
The examiner emphasizes that Cameron discloses the vaporizer can vaporize in different proportions as per [0082]. An example of a proportion is disclosed in [0049] (one part liquid A and two parts liquid B). 
Xiang teaches an electronic cigarette [0001] and thus is analogous art. Xiang teaches that it is known notify the user when a detected or estimated capacity is equal to or smaller than a threshold (first preset value) set concerning the element is satisfied [0077]-[0079] [0083] and a condition set (detecting smoking as per [0077]) concerning the element is satisfied. Thus Xiang is teaching this concept for each of Cameron’s reservoirs (202a, 202b, 206a, 206b).
It would have been obvious to have included notifying the user when a condition set concerning the element including a requirement that a detected or estimated capacity is equal to or smaller than a threshold set concerning the element is satisfied as taught by Xiang for the benefit of ensuring the user does not draw in burnt odor [0055] thus ensuring there is sufficient liquid for inhalation.
While Xiang does not explicitly state that the threshold set for a first element of the plurality of elements that has a highest rate of consuming the accumulated capacity to contribute to the generation of the aerosol has a highest threshold among the plurality of elements, Xiang discloses that the invention is to ensure that the user does not draw burnt odor [0055]. Thus it would make sense for the reservoir that consumes the accumulated capacity at the highest rate (Cameron’s reservoir that contains liquid B) to have the higher threshold to ensure that the user is not drawing in burnt odor as more is drawn per draw (2 parts as opposed to 1). Thus it would have been obvious such that the threshold set for a first element of the plurality of elements that has a highest rate of consuming the accumulated capacity to contribute to the generation of the aerosol has a highest threshold among the plurality of elements as taught by Xiang such that the user does not draw burnt odor. The examiner notes that Xiang [0076] also states this value is non-limiting. There are a finite number of identified, predictable potential solutions to use for thresholds. Thus it would have been obvious that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Thus it is the examiner’s position that the claims are obvious because it would have been obvious to try a higher threshold for the first element of the plurality of elements that has a highest rate of consuming the accumulated capacity to contribute to the generation of the aerosol with a reasonable expectation of success. The examiner notes the reservoir with the highest rate of consuming must either have the lowest, the highest or equal thresholds as compared to the second.
Further, while Cameron as modified by Xiang does not explicitly disclose the user is notified via the LED functioning when the condition occurs, Cameron teaches it is known to notify the user using LEDs as per [0071]. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have notified the user with an LED as taught by Cameron as this is a known method of presenting information to the user [0071]. 

Regarding claim 20, Cameron as modified discloses the claimed invention of claim 19 substantially as claimed. Cameron further discloses a non-transitory medium including computer program instructions, which when executed by circuitry of the inhaler device cause the inhaler device to perform the method recited in claim 19 [0044]. “Either or both of the RAM or the long-term memory can comprise a non-transitory computer-readable medium storing program instructions that, when executed by the processor 102, cause the vapor device 100 to perform all or part of one or more methods and/or operations described herein.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/         Primary Examiner, Art Unit 3785